WALLER, Circuit Judge
(dissenting).
A tort feasor, who injures and delays a profit-making vessel, should not be allowed to defend on the ground that at some time between the injury and judgment the injured vessel was laid up for another period equivalent to, or in excess of, the period of delay caused by his wrongful injury. While there are decisions that allow a tort feasor to escape liability for his wrongful delay of a vessel on the excuse that the vessel was not profitably engaged during the period of the wrongful delay, I am aware of no case where the wrongdoer has been permitted to escape liability by waiting, perchance, to see if the injured vessel might not have an idle period at some time in the future, or during a later voyage, and thus be allowed to urge that since the vessel had a delay many weeks later the delay which he caused was harmless. If the wrongdoer is permitted to show that during some period between the wrong and the remedy the vessel which he had hurt was not continuously plying the sea at a profit, an injured vessel could never recover for wrongful delays unless it sued and recovered before it had an idle period for any cause whatsoever. It seems both illogical and unjust to allow a tort feasor to escape responsibility for delaying a vessel, which at the time of the injury was gainfully employed, merely because the wrongdoer was able to show that at some time after the present voyage the vessel was tied up at a dock for an equivalent or longer period.
Nor do I believe that the fact that the vessel returned empty to the United States for another cargo is proof that the vessel so returning was not profitably engaged. Doubtless, it would have made more profit if it had had a cargo both ways, but the fact that it did not merely means a reduction, and not an absence, of profit. A railroad would not be adjudged to be operating without profit merely because it returns empty oil tanks to the refinery for refilling, or empty box cars for reloading. It is *408stipulated in the record that if there is liability the average earnings were some $565.16 per day. This stipulation carried the burden of showing a profit and entitled the injured vessel to recover this amount per day! unless the wrongdoer can defend because of a delay occurring weeks later and after the expiration of the pending voyage.
The decree of the lower court was correct and should have been affirmed.